Exhibit 10.28
SUMMARY OF 2010 EXECUTIVE COMPENSATION
     The Company’s 2010 executive compensation, as approved by the Compensation
Committee of the Board of Directors, is substantially consistent with 2009
executive compensation and consists of cash bonuses and equity incentives. With
the guidance of a compensation consultant, executive compensation was derived
from third-party compensation survey data for comparable companies and executive
positions and is based upon performance targets and payments tied to a
percentage of base pay. The key elements of executive compensation are as
follows:
Bonus Incentive Compensation:
     Annual cash incentive bonuses are intended to compensate for the
achievement of Company strategic, operational and financial goals and/or
individual performance objectives. Amounts payable are discretionary and
typically calculated as a percentage of the applicable executive’s base salary,
with higher ranked executives typically being compensated at a higher percentage
of base salary. Individual objectives are tied to the particular area of
expertise of the employee and their performance in attaining those objectives
relative to external forces, internal resources utilized and overall individual
effort. The Compensation Committee works with the Chief Executive Officer to
develop and approve the performance goals for each executive and the Company as
a whole. The goals established by the Compensation Committee and the Board of
Directors are based on the Company’s historical operating results and growth
rates, as well as expected future results, and are designed to require
significant effort and operational success on the part of the executives and the
Company. These bonus awards are in two levels based on the Company achieving
certain specified operating metrics, including revenue and operating profit. The
applicable bonus payable will be paid following the completion of 2010.
     The following table sets forth the 2010 salary and bonus, assuming
achievement of 100% of the target based on the foregoing criteria, for each of
the Company’s named executive officers (as defined in Item 402(a)(3) of
Regulation S-K):

                      2010   Cash Bonus     Base   (Assuming Achievement Name of
Executive Officer   Salary   of 100% of Target)
Michael K. Simon
  $ 330,000     $ 330,000  
James F. Kelliher
  $ 245,000     $ 122,500  
Kevin K. Harrison
  $ 215,000     $ 175,000  
Marton B. Anka
  $ 236,500     $ 118,250  
Michael J. Donahue
  $ 200,000     $ 50,000  

Equity Incentive Compensation:
      The Company’s equity award program is the primary vehicle for offering
long-term incentives to its executives. In determining these awards, the
Compensation Committee considers a number of factors, including the Company’s
overall performance, the applicable executive’s overall performance and
contribution to the Company’s overall performance, the size of awards granted to
other executives and senior employees, the size of the available option pool and
the recommendations of management. The following option grants to executives
were granted under the Company’s 2009 Stock Incentive Plan and have an exercise
price of $18.98 per share, the closing price of the Company’s common stock on
February 19, 2010. The stock option grants to each executive officer vest in
four equal installments over a four-year period commencing on the first
anniversary of the date of grant:

              2010 Stock Name   Option Grants
Michael K. Simon
    129,000  
James F. Kelliher
    40,000  
Kevin K. Harrison
    50,000  
Marton B. Anka
    50,000  
Michael J. Donahue
    14,000  

